Decree so far as appealed from reversed on the facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: We think that on this record the claimant showed that he had performed services for which he had not been paid subsequent to November 5, 1938. We think the cheek of November 5, 1938, must be treated as full settlement of all services performed up to that date. All concur. (The portion of the decree appealed from disallows a claim against an estate for medical fees.) Present — Taylor, P. J., Dowling, McCurn, Larkin and Love, JJ.